Title: From George Washington to David Ross, Jr., 23 October 1781
From: Washington, George
To: Ross, David, Jr.


                  
                     sir,
                     Near York 23d Octo. 1781
                  
                  If you have not already engaged in the Purchase of the Salted Provisions which I mentioned to you the other Day—or if you have not proceeded so far therein as not to be able to recall your Doings—It will be very agreable to me that you desist entirely from the Attempt—I find I shall not have occasion for that Quantity I expected when I last saw you.
                  
               